77 F.3d 467
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lee Odis ALFORD, Plaintiff--Appellant,v.Martin J. MCDADE;  Franklin Freeman, Defendants--Appellees,andJames B. Hunt;  Juanita H. Baker, Defendants.
No. 95-7339.
United States Court of Appeals, Fourth Circuit.
Feb. 22, 1996.Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Lee Odis Alford, Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief in this 42 U.S.C. § 1983 (1988) action and dismissing several claims for Appellant's failure to comply with the district court's order to particularize them.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Alford v. McDade, No. CA-95-369 (E.D.N.C. Aug. 16, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED